Citation Nr: 1619035	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for a low back disability. 

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied reopening the service connection claim for a low back disability, and a September 2006 rating decision of the Boston RO, which denied reopening the service connection claim for PTSD.  

The Board reopened the service connection claim for PTSD in May 2011, expanding it to include any acquired psychiatric disorder, and remanded it for further development.  Although it has been five years since the Board remanded this claim, the RO has still not provided the Veteran with a VA examination and opinion, or readjudicated the claim, as directed by the Board.  Accordingly, this claim is not ready for appellate review. 

In a December 2014 statement of the case, the RO determined that new and material evidence had been received to reopen the service connection claim for a low back disability, and denied it on the merits.  Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  

The Veteran testified at a hearing before the undersigned in May 2015 with regard to the claim for a low back disability.  A transcript is of record.

The Veteran also testified at a hearing before a different Veterans Law Judge (VLJ) in September 2010 regarding the service connection claim for PTSD.  The VLJ who presided at that hearing is no longer at the Board.  The Veteran was offered the opportunity to testify at a new Board hearing regarding this claim in correspondence sent to him in December 2015.  He declined another hearing in a January 2016 letter. 

The issues of entitlement to service connection for a low back disability and an acquired psychiatric disorder, including PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2010 decision of the Board last denied entitlement to service connection for a back disability.  

2. Additional evidence received since the January 2010 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for a low back disability. 


CONCLUSIONS OF LAW

1. The January 2010 Board decision, which denied service connection for a back disability, is final.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. New and material evidence has been submitted to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied service connection claim for a back disability.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for a disability of the back was denied by the Board in a January 2010 decision.  This decision is final.  38 U.S.C.A. §§ 511, 7103, 7104(a); 38 C.F.R. § 20.1100 (2015) (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  The claim for a back disability denied in the January 2010 Board decision, and the current claim for a low back disability, including degenerative disc disease at L4, L5, and S1, are the same claim, as both concern musculoskeletal disability of the same anatomical location (the claim for a back disability denied in the January 2010 Board decision necessarily includes the low back).  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  Indeed, the Board considered this diagnosis in its January 2010 Board decision.  Thus, the claim for a low back disability has previously been adjudicated in a final decision.  

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the last denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back condition was denied in the January 2010 Board decision because, in pertinent part, the Board found the evidence did not support a relationship between his current complaints and his service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (holding that entitlement to service connection requires, among other things, evidence of a nexus between the current disability and in-service injury).  

Evidence submitted since the January 2010 Board decision includes a July 2015 medical opinion from a private doctor, F. Graf, MD, concluding that the Veteran's lumbosacral spine disability was more likely than not causally related to an injury the Veteran sustained during basic training.  At the time of the Board's January 2010 decision, there was no favorable medical opinion by a competent medical professional of record.  Thus, the July 2015 by Dr. Graf is both new and material, as it relates to an unestablished fact necessary to support the claim, is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim in light of the Veteran's documented in-service back injury from falling off of a bunk bed and his current diagnoses of lumbosacral spine pathology.  See 38 C.F.R. § 3.156(c); Shade, 24 Vet. App. at 117. 

Accordingly, new and material evidence is of record to reopen the claim for a low back disability.  See id.


ORDER

The claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

The claim for a low back disability must be remanded for further development to ensure that it is afforded every consideration, and to aid the Board in making an informed decision. 

With regard to the service connection claim for an acquired psychiatric disorder, including PTSD, the agency of original jurisdiction (AOJ) has not provided a VA examination and opinion, or readjudicated the claim, as instructed by the Board in its May 2011 remand directives issued five years ago.  These actions are long overdue and must be completed expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

With regard to the reopened claim for a low back disability, a new VA medical opinion is warranted.  The private medical opinion by Dr. Graf finding it more likely than not that the Veteran's current low back disability is causally related to the in-service injury is sufficient to trigger VA's duty to provide an examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as no rationale was provided, and as Dr. Graf did not account for significant injuries to the back that occurred after service and the long period of time that elapsed between service and the first evidence of post-service back symptoms, which were preceded chronologically by injury to the back in a work-related incident, it is not sufficient to make an informed decision; the mere listing of such evidence without discussing it is not adequate in this respect.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning and is not entitled to any weight if it contains only data and conclusions; critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not); compare Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when found necessary to make an informed decision on the claim) with Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Thus, a VA medical opinion is warranted.  See McLendon, 20 Vet. App. at 83.

The Board notes that VA examinations were performed, and medical opinions provided, in August 2004 and July 2009 regarding the Veteran's low back disability in connection with the Veteran's prior claim.  However, these opinions also are not sufficient to make an informed decision.  The July 2009 opinion states that it was impossible to determine whether and when the Veteran's initial low back pain following the in-service injury ended, and when the subsequent back pain began in view of the multiple post-service back injuries.  However, the examiner did not address the medical issue of whether the in-service injury may be related to the Veteran's current pathology or explain why the post-service injuries rendered an opinion on the issue impossible.  The examiner's emphasis on the fact that the Veteran appeared to be exaggerating his symptoms also raises the issue of whether a valid medical analysis was applied, as their severity is not necessarily relevant to whether diagnosed pathology of the spine is related to the in-service injury.

The August 2004 VA opinion simply states that there was no contemporaneous documentation of the Veteran's in-service injury and complaints to "substantiate erstwhile complaints nor corroborate them with current complaints or more recent studies [sic]."  The examiner's conclusion that there was no documentation of the in-service injury and back symptoms to support a relationship to service is based on a faulty premise, as the service treatment records amply document the Veteran's injury and symptoms.  Moreover, lack of documentation in itself is not a valid reason to find against a relationship to service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination was inadequate where the examiner relied solely on the absence of evidence in the service treatment records to provide a negative opinion).  Thus, the examiner's rationale is inadequate, and consequently this opinion may not be relied on to make an informed decision.
Accordingly, a new VA medical opinion is warranted to aid the Board in determining whether the Veteran's current lumbosacral spine disability is related to disease or injury incurred in active service. 

Additionally, the Veteran stated in his May 2015 hearing that he received workers compensation from a low back injury that occurred in July 1989.  The record was left open for 60 days to allow the Veteran more time to submit any records related to his workers compensation claim, but he did not submit them.  As this claim must be remanded for other development, the Veteran should be afforded another opportunity at this time to submit any documentation concerning his receipt of workers compensation.  

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain the Veteran's workers compensation records from the work-related injury that occurred in July 1989.

2. Then, obtain a medical nexus opinion regarding the Veteran's low back disability.  The entire claims file must be made available to the examiner for review.  The examiner must 
provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed pathology of the lumbosacral spine, including degenerative disc disease, had its onset in active service or is related to the injury from falling off a bunk bed.

The examiner must provide a complete explanation for the conclusion reached.  

If an opinion cannot be provided without resort to mere speculation, the examiner must explain why, and state what information is missing that would enable a more definitive opinion. 

3. Complete the development actions directed in the Board's May 2011 remand concerning service connection for PTSD or another acquired psychiatric disorder, to include arranging for a VA examination and opinion.  These actions must be accomplished expeditiously. 

4. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

